Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 12, 2020                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  158652(65)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices
                                                                    SC: 158652
  v                                                                 COA: 338030
                                                                    Oakland CC: 2016-260154-FC
  KRISTOPHER ALLEN HUGHES,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of the Criminal Defense Attorneys of
  Michigan, the American Civil Liberties Union of Michigan, and the American Civil
  Liberties Union to extend the time for filing a brief amicus curiae is GRANTED. The
  amicus brief will be accepted as timely filed if submitted on or before July 31, 2020.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  June 12, 2020

                                                                              Clerk